DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1, 2 and 11-14, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor control device, a non-transitory computer-readable storage medium or method thereof comprising:
an operation time setting unit configured to set an operation time period corresponding to the electric current on a basis of a corresponding relationship between the electric current for operating the motor and the operation time period when the electric current determination unit determines that the electric current is greater than or equal to the predetermined threshold value, the corresponding relationship being confirmed in advance and being that no problem occurs in the motor even if the electric current continuously flows through the motor for the operation time period; and
an operation control unit configured to perform control for causing the motor to be continuously operated for the operation time period set by the operation time setting unit.
Claims 3-7 and 9-10 are allowed because they depend on claim 1.
The prior art made of record in form 892 and 1449, discloses a motor control system. One of the closest prior art US 2015/0365024 A1 to Myoen et al. discloses a motor control system including an overcurrent detection circuit having a function of turning off a switch when an absolute value of a detection value of a current flowing in a motor exceeds a first threshold value. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846